 In the Matter of ALUMINUM COMPANY OF' AMERICAandFEDERAL LABORUNION 23538, A: ,F-. OF L.,-Mr. John B. Holmies,of Burlington, N. J., for the Company.Mr. Edward Kennedy,of Trenton, N. J., for the Union.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by Federal Labor Union 23538,A. F. of L., herein called the Union,' alleging that a question affectingcommerce had arisen concerning the representation of employees ofAluminum Company of America, Burlington, New, Jersey, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Eugene M. Purver,Trial Examiner.Said hearing was held at Burlington, New Jersey,on October 11, 1943.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce evidence bearing on theissues, and to file briefs with the Board.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAluminum Company of America, a Pennsylvania corporation, oper-ates a plant for the production of pig aluminum at Burlington, NewJersey.It is with this plant, owned by the United States Govern-ment, that we are concerned herein.The principal raw material,-IA motion was made and granted at the hearing to amend the petition and other formaldocuments to set forth the name of the Union, as above53 N. L R. B., No 84.482 ALUMINUM COMPANY OF AMERICA483alumina, used iij the plant's operations is shipped front points out-side the State of New Jersey at the rate of 1,00,0 tons monthly.Dur-ing. the month of. August 1943, 70,0 tons of pig aluminum, valued atmore than $100,000, were produced at the Burlington plant, of which95 percent was shipped to points outside the State of New Jersey.The Company concedes that it is engaged in commerce within themeaning of-the National Labor Relations Act.II.THE ORGANIZATIONINVOLV:DFederal Labor Union 23538, is a labor organization affiliated withthe American Federationof Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESEN' ATIQNOn or about August 20, 1943, the Union asserted a, claim to repre-sent a majority of the plant-protection employees at the Burlingtonplant, and requested the Company to recognize it as their bargain-ing agent.The Company refused to accord such recognition, unlessand until the Board certifies the Union, on the ground that these em-ployees do not constitute an appropriate bargaining unit.A statement of the Red onal' Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found appropriate=We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a collectivle bargaining unit composed exclusivelyof plant-protection employees at the Company's Burlington plant.The Company contends that a unit so constituted is inappropriatebecause plant-protection employees were expressly excluded fromthe unit of production and maintenance employees set up by theground that t4e duties of guards are confidential.There is no meritto either contention.The'he Board has carefully considered and re-considered, the problems presented herein but has always come to theconclusion that militarized guards are employees within the, meaning'The Regional Director reports that the Union submitted 49 designations of which 48.bearing apparently genuine original signatures,correspond with names on the Company'spay roll of September 11, 1943, which contains 55 names.3The agreement was between the Company and Aluminum Workers Local Union 23501,A. IF. of L., which as a result of an election heldAugust3,1943,was found by theRegional Director to be the bargaining representative of the production and maintenanceemployees of the Burlington plant. 484DEQISSONS OF N'AWIONAL LABOR RELATION'S BOARDof the Act and that they have a right to be represented in a unit oftheir own by the union of their choice 4'The plant-protection employees with which we are here concernedare ordinary uniformed and armed plant and fire guards.They areemployees of the Company and retain the usual employer-employeerelationship although they have been sworn as members of the Aux-iliaryMilitary Police.. Their principal function, the custody andprotection of company property, including its concomitant authority,is of a monitory and not a supervisory character.The parties areagreed that these guards have no supervisory functions with respectto the production and maintenance employees and it appears, thatthey do not have access in the course 'of their usual duties, to infor-mation of a confidential nature.We shall, therefore, establish aseparate unit for the guards.There is a further controversy as to the composition of the unit sincethe Company asserts, and the Union denies, that sergeants and the firemarshal should be excluded from the unit as supervisory.The Com-pany employs a captain, who is in charge of the plant-protection force.A lieutenant heads each shift and has a sergeant to, assist, him andtake charge in his absence.appears that a sergeant's authority is little less than that of a lieuten-ant, who is conceded to be a supervisory employee by the parties. Fur-thermore sergeants have the authority to make effective recommenda-tions concerning the status of other guards.The fire marshal super-vises the activities of the fire guards.Accordingly, we shall excludethe sergeants and the fire marshal as supervisory employees 6We find that all militarized plant and fire guards of the Company'sBurlington, New Jersey, plant, but excluding captains, lieutenants,sergeants, the fire marshal, and any other supervisory employees withauthority to hire,' promote, discharge, discipline, or otherwise' effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the eni-4SeeMatter of Firestone Tire and Rubber Company,50 N. L.R. B 679, and casescited therein;Matter of Drava Corp.,52 N. L.R. B 322:andMatter of BethlehemSteelCompany, Shnpbuolding Dkision, Hoboken Yard,52 N L l: L' 1265.5 SeeMatter of Creamery Package Mfg. Co.(Lake Mills Plant),34 N. L.R B. 108.6The Company employs a watchman,whose duties are those usually assigned to thattype of employee.It appears that this particular watchman is a sworn member of theAuxiliary Military PoliceAccordingly,we do not find it necessary to exclude him fromthe unit of militarized guards.However,in accordance with our finding in theDravacase we shall exclude any non militarized watchmenwhom theCompany may employhereafter. ALUMINUM COMPATNT OF AMERICA485inthe appropriate unit who were employed during the pay-rollployeesperiod immediately preceding the date of our Direction of Electionherein,subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9 of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDn mmD that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Aluminum Com-pany of America, Burlington, New Jersey, an election by secret ballotshall be conducted as early as'possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by FederalLabor Union 23538, affiliated with the American Federation of Labor,for the purposes of collective, bargaining.MR. GERARD D. REILLY tookno part in the consideration of the aboveDecision and Direction of Election.